DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 3-12, and 14-22 are presented for examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.1	Claims 1, 3-12, 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claims recite: A method for determining a converter Thevenin equivalent model for a converter system, the method comprising: 
The step of: “determining a converter Thevenin impedance and a converter Thevenin voltage source of the converter Thevenin equivalent model by inputting the measurement values of the coupling point voltage and of the coupling point current, which comprises equations modelling the converter system and the grid emulator system and from which the converter Thevenin impedance and the converter Thevenin voltage source are calculated”, under the broadest reasonable interpretation, could reasonable fall be under a mathematical concept. Similarly, the limitation of: “wherein the grid emulator system is modelled with a set of grid emulator elements, each of which has grid emulator parameters; wherein a reduced coupled system model is calculated by determining a first coupled system model with the grid elements having a first set of grid emulator parameters and a second coupled system model with the grid elements having a second set of grid emulator parameters and by analytically eliminating the grid emulator parameters by putting the equations of the second coupled system model into the equations of the first coupled system model”, could also reasonable fall be under a mathematical concept. Therefore, the claims are directed to an abstract idea, by use of generic computer components and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation of: “receiving measurement values of a coupling point voltage and of a coupling point current measured at a point of common coupling between a grid emulator system and the converter system, wherein the grid emulator system supplies the converter system with a supply voltage” are merely under data gathering/retrieval; and “computer program” stored on “a non-transitory medium”, “a processor”,  do not add anything more significantly to the judicial exception, but are well-known, routine and conventional activities previously known in the industries and therefore are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-iv)) previously known in the industries and are not sufficient to amount to significantly more than the judicial exception and thus are not patent eligible under 35 USC 101.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 3-12, 14-22 merely include limitations pertaining to further mathematical computations such as that recited by: 
Claim 3. The method of claim 1, “wherein the grid emulator parameters comprise at least one of: a grid voltage source; and  a grid series impedance interconnecting the grid voltage source with the point of common coupling; a grid shunt impedance connected to the point of common coupling” mere data gathering.
Claim 4. The method of claim 1, “wherein the grid emulator system comprises an adjustable electrical component, such that the grid emulator parameters are changed, when the electrical component is adjusted” well known, routine, and conventional activities of utilizing electrical component such that parameters used to perform the recited abstract could be adjusted. “wherein two sets of measurement values of the coupling point voltage and of the coupling point current are determined with the electrical component adjusted to different settings” mathematical concept; 
“wherein the two sets of measurement values are input into the reduced system model” post solution activities. 
Claim 5. The method of claim 4, “wherein the adjustable component is at least one of: a filter circuit with an exchangeable capacitor and/or exchangeable inductor; a converter with an adjustable modulation scheme.” Which further described the component use in the recited abstract and do not add anything more significant to the recited abstract.
Claim 6. The method of claim 5, “wherein at least three sets of measurement values of the coupling point voltage and of the coupling point current are determined with the electrical component adjusted to at least three different settings; wherein pairs of sets of measurement values are generated by combining two different sets of measurement values; wherein the two sets set of measurement values of each pair are input into the reduced system model to produce a converter Thevenin impedance and a converter Thevenin voltage source for each pair; wherein the converter Thevenin impedance and the converter Thevenin voltage source for the converter Thevenin equivalent model is determined by averaging the converter Thevenin impedance and the converter Thevenin voltage source for each pair.” Mathematical concept.
Claim 7. The method of claim 6, “wherein in the coupled system model, the grid emulator system is modelled with a grid Thevenin equivalent model, which comprises a grid Thevenin impedance and a grid Thevenin voltage source” Mathematical concept.
Claim 8. The method of claim 7, “wherein the grid Thevenin impedance and the grid Thevenin voltage source are determined from known parameters of electrical components of the grid emulator system.” Mathematical concept.
Claim 9. The method of claim 8, “wherein the grid emulator system comprises an adjustable electrical component such that the grid emulator parameters are changed, when the electrical component is adjusted;” well known, routine, and conventional activities of utilizing electrical component such that parameters used to perform the recited abstract could be adjusted. 
wherein a plurality of sets of measurement values of the coupling point voltage and of the coupling point current are determined with the electrical component adjusted to different settings; wherein from the plurality of sets of measurement values, a plurality of intermediate converter Thevenin impedances and intermediate converter Thevenin voltage sources are determined; wherein the final converter Thevenin impedance is determined by eliminating outlier values from the intermediate converter Thevenin impedances at different frequency values and by averaging the intermediate converter Thevenin impedances.” Mathematical concept. 
Claim 10. The method of claim 1, “wherein the grid emulator system comprises an electrical converter connected to an electrical grid, which electrical converter is adapted for converting a grid voltage from the electrical grid into the supply voltage to be supplied to the converter system; wherein the grid emulator system comprises a transformer connected between an output of the electrical converter and the point of common coupling; wherein the grid emulator system comprises an electrical filter connected to the point of common coupling.” well known, routine, and conventional activities (See MPEP 2106.05(d)(i-iv)).
Claim 11. The method of claim 1, “wherein the measurement values of the coupling point voltage and of the coupling point current are Fourier transformed before being input into the coupled system model; wherein the converter Thevenin impedance and the converter Thevenin voltage source are calculated with respect to a set of frequencies; wherein a grid Thevenin impedance and a grid Thevenin voltage source are provided with respect to a set of frequencies.” Mathematical concept.
Claim 15. A test system, comprising: a grid emulator system for supplying the converter system with a supply voltage; and an evaluation device according to claim 14.” well known, routine, and conventional activities (See MPEP 2106.05(d)(i-iv)).
Claim 16. The method of claim 4, “wherein at least three sets of measurement values of the coupling point voltage and of the coupling point current are determined with the electrical component adjusted to at least three different settings; wherein pairs of sets of measurement values are generated by combining two different sets of measurement values; wherein the two sets set of measurement values of each pair are input into the reduced system model to produce a converter Thevenin impedance and a converter Thevenin voltage source for each pair; wherein the converter Thevenin impedance and the converter Thevenin voltage source for the converter Thevenin equivalent model is determined by averaging the converter Thevenin impedance and the converter Thevenin voltage source for each pair.” Mathematical concept.
Claim 17-18. The method of claim 16, “wherein in the coupled system model, the grid emulator system is modelled with a grid Thevenin equivalent model, which comprises a grid Thevenin impedance and a grid Thevenin voltage source.“ Mathematical concept.
Claim 19-20. The method of claim 1, “wherein the grid Thevenin impedance and the grid Thevenin voltage source are determined from known parameters of electrical components of the grid emulator system.” Mathematical concept.
Claim 21-22. The method of claim 1, “wherein the grid emulator system-comprises an adjustable electrical component, such that the grid emulator parameters are changed, when the electrical component is adjusted; well known, routine, and conventional activities of utilizing electrical component such that parameters used to perform the recited abstract could be adjusted.
wherein a plurality of sets of measurement values of the coupling point voltage and of the coupling point current are determined with the electrical component adjusted to different settings; wherein from the plurality of sets of measurement values, a plurality of intermediate converter Thevenin impedances and intermediate converter Thevenin voltage sources are determined; wherein the final converter Thevenin impedance is determined by eliminating outlier values from the intermediate converter Thevenin impedances at different frequency values and by averaging the intermediate converter Thevenin impedances.” Mathematical concept. 
similar to that already recited by the independent claims and already addressed above and thus are further not patent eligible under 35 USC 101. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.1	Claims 1, 3-12, 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
4.2	Claims 1, 12, and 14 recite “… by putting the equations of the second coupled system model into the equations of the first coupled system model” in lines 19-21 of claim 1 and lines 21-22, respectively; however, previously reference has only been made to “equations modelling the converter system and the grid emulator system”. There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether Applicant is referring to the s equations modelling the converter system and the grid emulator system, as previously recited. Independent claim 14 inherits the same defect. Further clarification is respectfully requested.   
	Claims 1, 12, and 14 further recite the limitation " the grid elements" in line 17 (claim 1) and line 18 of claim 12; previously “a set of grid emulator elements”.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether Applicant is referring to the set of grid emulator elements or new grid elements, as recited. Independent claim 14 inherits the same defect. Further clarification is respectfully requested.

Allowable Subject Matter
5.	Claims 1, 3-12, 14-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as neither of the cited reference, taken either alone or in combination with the prior art of record, discloses the instant invention, specifically where “a reduced coupled system model is calculated by determining a first coupled system model with the grid elements having a first set of grid emulator parameters and a second coupled system model with the grid elements having a second set of grid emulator parameters and by analytically eliminating the grid emulator parameters by putting the equations of the second coupled system model into the equations of the first coupled system model”. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Malengret et al. (USPG_PUB No. 2016/0322818) teaches a systems and methods for injecting power into or extracting power out of a power network are provided. In a method, Thevenin parameters, in the form of at least a Thevenin voltage and a Thevenin resistance, of an equivalent Thevenin circuit are obtained with respect to each wire of the PCC. A total Thevenin power for all the wires is obtained, based on a specific amount of power at the PCC and the obtained Thevenin parameters.
	6.2	Iftakhar (Thevenin Equivalent Cir alent Circuit Estimation and Application for P cuit Estimation and Application for Power System Monitoring and Protection, 2008 (76 pages)).
7.	Claims 1, 3-12, and 14-22 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        September 24, 2022